         Case 8:20-cv-00780-TDC Document 77 Filed 04/27/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 MAURICIO COREAS and
 ANGEL GUZMAN CEDILLO,

        Petitioners,

        v.

 DONNA BOUNDS,
 in her official capacity as Warden,
 Worcester County Detention Center,
 JACK KAVANAUGH,
 in his official capacity as Director,
 Howard County Detention Center,
 JANEAN OHIN,
                                                        Civil Action No. TDC-20-0780
 in her official capacity as
 Acting Baltimore Field Office Director,
 U.S. Immigration and Customs Enforcement,
 MATTHEW T. ALBENCE,
 in his official capacity as Deputy Director
 and Senior Official performing the duties of
 the Director of the U.S. Immigration
 and Customs Enforcement,
 and
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Respondents.



                                           ORDER

       For the reasons stated on the record during the April 27, 2020 Case Management

Conference, it is hereby ORDERED that:

       1. Petitioners are GRANTED leave to file a renewed Motion for a Preliminary Injunction

             relating to Petitioner Mauricio Coreas and Howard County Detention Center. The

             Motion is due today, April 27, 2020 at 5:00 p.m. The Government’s Response is due
            Case 8:20-cv-00780-TDC Document 77 Filed 04/27/20 Page 2 of 2



             April 28, 2020 at 5:00 p.m. Petitioners may file either a Reply by 12:00 noon on

             April 29, 2020 or a notice waiving their right to file a Reply by 9:00 a.m. on April 29,

             2020.

       2. Petitioners are GRANTED leave to file a renewed Motion for a Preliminary Injunction

             relating to the Petitioners at Worcester County Detention Center. The Motion is due

             April 28, 2020 at 5:00 p.m. The Government’s Response is due April 30, 2020 at

             5:00 p.m. Petitioners’ Reply is due May 1, 2020 at 5:00 p.m.

       3.    In their briefs, the parties shall PROVIDE proposals for the appropriate conditions of

             release in the event that the Motions are granted.



Date: April 27, 2020                                   /s/ Theodore D. Chuang
                                                       THEODORE D. CHUANG
                                                       United States District Judge




                                                      2
